Case: 1:17-cv-00417-MWM Doc #: 56 Filed: 12/10/20 Page: 1 of 9 PAGEID #: 2024

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION - CINCINNATI

VIVIAN FARRIS; Trustee for Wirt Adams : Case No. 1:17-cv-417
Yerger, Jr. Legacy Trust; Individually and on
behalf of all those similarly situated, : Judge Matthew W. McFarland
Plaintiffs,
Wi.

U.S. FINANCIAL LIFE INSURANCE
COMPANY,

Defendant.

 

ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S
MOTION AND ADDENDUM TO UNFILE AND MOTION FOR LEAVE TO RE-
FILE UNDER SEAL (Docs. 51, 52)

 

This case is before the Court on a motion filed by Defendant U.S. Financial Life
Insurance Company (“USFL”). (Doc. 51.) USFL’s motion seeks to accomplish a couple
of things. First, it asks the Court to unfile Plaintiff Vivian Farris’s documents offered in
support of her Motion for Class Certification (Doc. 48). Second, it requests leave to re-file
those documents with condensed and redacted versions. In the alternative, in the event
the Court determines that complete depositions—as opposed to condensed ones—are
necessary, USFL moves for an extension of the conditional sealing period to allow time
for it to move to seal narrowly tailored portions of the full depositions. Farris has not
responded and the time for doing so has passed.

The Court does not unfile documents, but it will construe USFL’s request to unfile
Case: 1:17-cv-00417-MWM Doc #: 56 Filed: 12/10/20 Page: 2 of 9 PAGEID #: 2025

as a request to strike. The Court will strike ECF Document 48 and the attached exhibits
that are being replaced. In their place, the Court will consider Farris’s unredacted
memorandum in support of class certification (Doc. 49, 51-1) and the condensed,
redacting filings USFL attaches to its motion (Doc. 51).

IL.

As background, Farris previously moved to seal portions of her memorandum in
support of class certification and certain exhibits that contained confidential trade secrets.
In an Order conditionally granting that motion, this Court laid out the proper analysis
for sealing court records under Shane Group, Inc. v. Blue Cross Blue Shield of MI, 825 F.3d
299, 305 (6th Cir. 2016). (See Doc. 47.) Under Shane Group, the proponent of sealing and
the district court must show that (1) a compelling interest warrants sealing the records,
(2) the interest in sealing outweighs the public’s interest in access to the records, and (3)
the request is narrowly tailored. Id. Since the proposed seal pertained to confidential
trade secrets, the Court found that a compelling interest outweighed the public’s interest
in full access to the records. (Doc. 47 at 3-4.) The only question was whether the seal was
narrowly tailored. But Farris’s memorandum was due the same day she asked for the
seal, so the Court conditionally granted the motion, on the condition that one or both of
the parties timely move to seal the filings under the proper standard. (Doc. 47 at 5.)

Farris filed a redacted memorandum in support of class certification (Doc. 48) and
several attachments, most of which were captioned “Notice of Filing Document Under
Seal.” At the same time, Farris also filed, under seal, an unredacted memorandum in
support of class certification and the unredacted versions of the deposition transcripts

2
Case: 1:17-cv-00417-MWM Doc #: 56 Filed: 12/10/20 Page: 3 of 9 PAGEID #: 2026

and expert reports. (Doc. 49.)
Il.

With this background in mind, the Court will just review the narrow tailoring
prong of the Shane Group analysis here. First, we need to identify what Farris filed under
conditional seal:

e Memorandum in Support of Motion for Class Certification (Doc. 49);

e Ex. A, 30(b)(6) Deposition of USFL by Harold Luber, with Exhibits (Doc. 49-1);
e Ex. B, Report of Sam Hewitt, CPA (Doc. 49-2);

e Ex. C, 30(b)(6) Deposition of USFL by Brian Lessing, with Exhibits (Doc. 49-3);
e Ex. D, Larry Stern Declaration, with Exhibits (Doc. 49-4);

e E

ad

. E, 30(b)(6) Deposition of USFL by Wen Lan Lai, with Exhibits (Doc. 49-5);
e Ex. H, Confidential Deposition of Jason Freudenberger (selected portions), with

Exhibits (Doc. 49-6);

e Ex. I, Deposition of Dominique Baede (selected portions) (Doc. 49-7);
e Ex. J, USFL 001348 (Doc. 49-8).

USFL does not ask the Court to unfile or strike any of these documents that have
been filed under seal. Rather, it asks the Court to unfile the redacted memorandum in
support of class certification and its attached exhibits —all of which were not filed under
seal (see Doc. 48). USFL does, however, have views on whether and how each of these
documents should either be sealed or enter the public record with redactions. The Court

will address them by category.
Case: 1:17-cv-00417-MWM Doc #: 56 Filed: 12/10/20 Page: 4 of 9 PAGEID #: 2027

1. Farris’s memorandum in support of class certification

Farris filed a redacted memorandum in support of class certification. (Doc. 48.)
She also filed an unredacted version under seal. (Doc. 49.) USFL now acknowledges that
no redactions are necessary to protect its trade secrets, and requests that the Court grant
leave to replace the redacted memorandum with an unredacted version. (Ex. I, Doc. 51-
1.) Farris has not objected. The Court grants USFL’s request and will consider the
unredacted memorandum in support of class certification. (See Doc. 49; Doc. 51-1.) The
Court strikes the redacted version (Doc. 48).

2. 30(b)(6) depositions of USFL by Harold Luber, Brian Lessing, Wen Lan Lai,
and selected exhibits

This Court's local rules do not require entire depositions to be filed in every
circumstance. Rather, memoranda evidence “shall be presented .. . using .. . deposition
excerpts ....” S.D. Ohio Civ. R. 7.2(e). “Evidence submitted ... shall be limited to that
necessary for decision and shall include only essential portions of transcripts or exhibits
referenced in the memorandum.” Id. But when the parties must reference “a substantial
number of pages of deposition transcripts .. . for the full and fair presentation of a
matter,” they are required to refer to “the specific pages at which key testimony is found
and ensure that a copy of the entire transcript or exhibits is timely filed with the clerk.”
Id.

30(b)(6) Deposition of USFL by Harold Luber. Farris filed the full 277-page transcript
of the deposition under seal. (Ex. A, Doc. 49-1.) USFL argues that Farris only cites 19

pages of that deposition — not a substantial number, in its view, under S.D. Ohio Civ. Rule
Case: 1:17-cv-00417-MWM Doc #: 56 Filed: 12/10/20 Page: 5 of 9 PAGEID #: 2028

7.2(e). USFL requests leave to replace the full deposition with a condensed version that
only contains the pages Farris cites, with redactions applied to certain portions of specific
exhibits that contain USFL trade secrets and proprietary or confidential information. (Ex.
1-A, Doc. 51-2.) Farris did not respond with a contrary view.

Based on the Local Rules, USFL’s point is well-taken. The entire deposition is not
necessary unless a “substantial number of pages” from the transcript is necessary for a
full presentation of the matter. Farris has not responded or otherwise indicated that the
entire deposition is necessary. So the Court will grant leave for USFL to file a condensed
version of the deposition containing only the pages Farris cites. The Court will treat the
version USFL filed at ECF Document 51-2 as the filing of public record.

USFL also requests to file redacted versions of Exhibits 3, 12, 16, 17, 23, 24, 30, and
31. The Court has reviewed those redacted exhibits and finds that the proposed seals are
narrowly tailored. USFL’s request for leave to file those redacted exhibits is granted.

There is one more issue to address regarding Harold Luber. USFL filed an
addendum requesting leave to file Exhibit 29 to Luber’s deposition under seal with a
redacted version available on the public docket. (Doc. 52.) It attached the redacted
version of Exhibit 29 to its motion and also to its memorandum in opposition to class
certification (Doc. 53-3, Page ID 1855-1857.) It submitted the unredacted version to the
Court for an in camera review in compliance with S.D. Ohio Civ. R. 5.2.1(b). The Court
has reviewed the material and finds that the subject matter pertains to a compelling
interest, that that interest outweighs the public’s interest in access to the record, and that
the redaction is narrowly tailored. So the Court grants USFL leave to file Exhibit 29 of

5
Case: 1:17-cv-00417-MWM Doc #: 56 Filed: 12/10/20 Page: 6 of 9 PAGEID #: 2029

Luber’s deposition under seal and directs USFL to do so within 30 days of this Order.

30(b)(6) Deposition of USFL by Brian Lessing. Farris filed the full 224-page deposition
transcript under seal. (Ex. C, Doc. 49-3.) USFL states that Farris only cited 12 pages and
asks the Court to replace the full sealed version with a condensed version that just
contains the pages cited. (Ex. 1-C, Doc. 51-4.) For the same reasons as above, the Court
grants that request. The Court will treat the version filed at ECF Document 51-4 as the
filing of public record.

USFL also requests leave to file a redacted version of Exhibit 62 of that deposition.
Upon review, that redaction is narrowly tailored, so the Court grants that request too.

30(b)(6) Deposition of USFL by Wen Lan Lai. Farris filed the full 273-page deposition
transcript under seal. (Exhibit E, Doc. 49-5.) USFL states that Farris only cited 16 pages
and requests leave to replace the full version with a condensed version that contains the
pages Farris cites. (Ex. 1-E, Doc. 51-6.) For the same reasons as above, the Court grants
that request. The Court will treat the version USFL filed at ECF Document 51-6 as the
filing of public record.

USFL also moves for leave to file redacted versions of Exhibits 38, 44, and 46. Upon
review, those redactions are narrowly tailored, so the Court grants that request.

3. Deposition of Jason Freudenberger and selected exhibits

Farris moved to seal portions of the Freudenberger deposition. (Doc. 48-9.) She
filed a condensed version of the transcript under seal. (Ex. H, Doc. 49-6.) USFL states
that only a few portions of the exhibits refer to any trade secrets. So it requests leave to
file a condensed version that contains limited redactions to Exhibits 90 and 91. (Ex. 1-H,

6
Case: 1:17-cv-00417-MWM Doc #: 56 Filed: 12/10/20 Page: 7 of 9 PAGEID #: 2030

Doc. 51-7.) There are no redactions to the condensed transcript — only to the two exhibits.
Those redactions are narrowly tailored. The Court grants USFL’s request for leave. The
Court will treat the version filed at ECF Document 51-7 as the filing of public record.

4. Deposition of Dominique Baede

Farris moved to seal portions of the Baede deposition. (See Doc. 48-10.) She filed
a condensed version of the transcript under seal. (Ex. I, Doc. 49-7.) USFL now states that
no redactions are necessary and asks the Court to permit it to publicly file a condensed,
unredacted version. (Ex. 1-I, Doc. 51-8.) The Court grants that request. The Court will
treat the version filed at ECF Document 51-8 as the filing of public record.

5. Expert reports of Samuel Hewitt and Larry Stern and exhibits

Samuel Hewitt. Farris filed the full and unredacted expert report of Samuel Hewitt
under seal. (Ex. B, Doc. 49-2.) USFL requests leave to file a version that contains
redactions that quote or discuss trade secrets and proprietary or confidential information.
(Ex. 1-B, Doc. 51-3.) Upon review, the redactions are narrowly tailored. The Court grants
USFL’s request for leave and will treat the redacted version of the report at Doc. 51-3 as
the report of public record.

Larry Stern. Farris filed the full and unredacted expert report of Larry Stern under
seal. (Ex. D, Doc. 49-4.) USFL requests leave to file a version that contains redactions that
quote or discuss trade secrets and proprietary or confidential information. (Ex. 1-D, Doc.
51-5.) Upon review, the redactions are narrowly tailored. The Court grants USFL's
request and will treat the redacted version of the report at Doc. 51-5 as the report of public

record.
Case: 1:17-cv-00417-MWM Doc #: 56 Filed: 12/10/20 Page: 8 of 9 PAGEID #: 2031

6. USFL 001348

Farris filed a document with Batestamp USLF 001348 (“Exhibit J”) under seal. (Ex.
J, Doc. 49-8.) USFL now states that no redactions to Exhibit J are necessary to protect its
trade secrets. It asks for leave to file the unredacted version. (Doc. 1-J, Doc. 51-9.) The
Court grants that request and will treat the filing at ECF Doc. 51-9 as the filing of public
record.

III.

For the above reasons, the Court GRANTS IN PART AND DENIES IN PART
USFL’s motion. The Court orders as follows:

(1) The Court DENIES Defendant USFL’s motion to the extent it requests for the
Court to unfile documents from the record.

(2) The Court STRIKES the redacted memorandum in support of class
certification at ECF Doc. 48 and Exhibits A, B, C, D, E, H, I, J. Exhibits F, G,
and K remain on the record.

(3) The Court GRANTS Defendant USFL leave to file the unredacted
memorandum in support of class certification at ECF Doc. 51-1 and the filings
available at ECF Docs. 51-1 through 51-9. The Court will treat those filings as
the filings of public record.

(4) The Court GRANTS Defendant USFL leave to file Exhibit 29 of Harold Luber’s
deposition under seal and DIRECTS USFL to do so within 30 days of this

Order.
Case: 1:17-cv-00417-MWM Doc #: 56 Filed: 12/10/20 Page: 9 of 9 PAGEID #: 2032

IT IS SO ORDERED.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

JUDGE MATTHEW W. McFARLAND
